 Case 3:19-cv-01515-SI      Document 41   Filed 05/29/20   Page 1 of 3




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
819 SE Morrison St.
Suite 255
Portland, OR 97214
kellydonovanjones@gmail.com
Direct 503-847-4329

Attorneys for Plaintiff



                UNITED STATES DISTRICT COURT

                          DISTRICT OF OREGON

                          PORTLAND DIVISION



JOHN CARD,                           Case No. 3:19-cv-01515-SI

                    Plaintiff
                                     STIPULATED DISSMISSAL
      vs.                            WITH PREJUDICE

WELLS FARGO BANK, N.A.,


                    Defendant.




STIPULATED DISMISSAL WITH PREJUDICE – Page 1 of 3
  Case 3:19-cv-01515-SI          Document 41       Filed 05/29/20      Page 2 of 3




        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the parties’ settlement in this matter,

plaintiff files this stipulated dismissal of this action with prejudice, with each party to bear

their own fees and costs.

May 29, 2020


 /s/ Kelly D. Jones
 Kelly D. Jones, OSB No. 074217
 Law Office of Kelly D. Jones
 819 SE Morrison St., Suite 255
 Portland, OR 97214
 Telephone: 503-847-4329
 Fax: 503-715-0524
 Email: kellydonovanjones@gmail.com
 Attorney for Plaintiff

 /s/ Rebecca S. Saelao
 Rebecca S. Saelao, Pro Hac Vice
 Severson & Werson
 One Embarcadero Center, 26th Floor
 San Francisco, CA 94111
 Telephone: 415-398-3344
 Fax: 415-956-0439
 Email: rss@severson.com
 Lead Attorney for Defendant




STIPULATED DISMISSAL WITH PREJUDICE – Page 2 of 3
  Case 3:19-cv-01515-SI    Document 41    Filed 05/29/20     Page 3 of 3




                       CERTIFICATE OF SERVICE

       I hereby certify that service of this document will be made through the

Court’s electronic filing system on all parties as indicated on the electronic

filing receipt.

May 29, 2020

                                    /s/ Kelly D. Jones   ______
                                    Kelly D. Jones
                                    819 SE Morrison St., Suite 255
                                    Portland, OR 97214
                                    Telephone: 503-847-4329
                                    Fax: 503-715-0524
                                    Email: kellydonovanjones@gmail.com

                                    Attorney for Plaintiff




STIPULATED DISMISSAL WITH PREJUDICE – Page 3 of 3
